Citation Nr: 0534466	
Decision Date: 12/22/05    Archive Date: 01/10/06	

DOCKET NO.  01-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for a low back disorder.  It should be noted that 
the veteran has recently filed a change of personal address 
(located on top of the claims folder).  

The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

Although this claim was initiated and first decided prior to 
adoption of VCAA, at no time during the pendency of this 
appeal has the veteran been provided formal VCAA notice.  The 
veteran was provided a description of the evidence necessary 
to substantiate his claim in a pre-VCAA notification posted 
to him in April 2000, and has clearly been informed of the 
evidence necessary to substantiate his claim in multiple 
statements of the case issued during the lengthy pendency of 
this appeal.  However, in the absence of formal VCAA notice, 
this case must be remanded for technical compliance to 
withstand any judicial scrutiny.  

The veteran's essential contention in this appeal is that at 
the time he was injured in January 1963 by having a hatch 
cover fall across his thighs, he fell and landed on his 
buttocks, and that this is the origin of all low back 
disability which is now well documented.  The first objected 
medical evidence finding low back abnormality is the report 
of an MRI of the lumbar spine performed in September 1996.  
Multiple private and VA clinical records, including multiple 
diagnostic studies of various types, clearly show a 
progression of low back disability from that time forward.  

The veteran has presented at least one private medical 
statement, dated in March 2002 which provides an opinion, 
based upon the veteran's reported history, that current 
findings are reasonably related to the veteran's service 
injury.  The Board finds that it would be useful to have the 
veteran examined by a VA orthopedist with a complete review 
of the claims folder with a request for an objective clinical 
opinion.  

For these reasons and bases, the case is returned to the RO 
for the following action:  

1.  Initially, the RO should provide the 
veteran with formal VCAA notice.  In 
addition to any standard form language, 
the veteran should be clearly notified 
that the essential evidence necessary to 
substantiate his claim would be objective 
clinical evidence of low back injury or 
trauma at or near the time of the 1963 
injury, or in the immediate years 
thereafter.  Although it appears from a 
review of the claims folder that all 
available earlier medical records have 
been collected for review, the veteran 
should again be requested to either 
provide, or to properly complete enclosed 
medical release forms so that the RO may 
solicit, any private medical records of 
treatment for low back disability between 
the time of the injury in 1963 until 
1996.  The RO should reasonably follow up 
to collect any additional evidence 
indicated by any response of the veteran 
to this VCAA notice and any records 
obtained must be added to the claims 
folder.  

2.  Thereafter, the veteran should be 
referred for a VA examination of his low 
back.  The veteran's claims folder must 
be provided to the physician for careful 
review in conjunction with the 
examination.  In addition to providing a 
current examination, with identification 
of all objectively documented current low 
back disability, the physician conducting 
the examination and record review must 
provide an opinion as to whether it is 
more, less, or equally likely that any 
currently identified low back disability 
is due to any incident or injury of 
active military service.  It is essential 
that the physician providing this opinion 
provide a complete description of the 
reasons and bases supporting his opinion, 
based primarily upon a review of the 
objective clinical evidence in the 
veteran's historical record.  

3.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to his and the representative's 
satisfaction, they must be provided with 
a supplemental statement of the case, 
which includes a discussion of VCAA 
compliance and the development requested 
in this remand.  They must be offered an 
opportunity to respond.  The case should 
thereafter be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

